                   Case 3:20-cv-01101-SI                          Document 1-12                      Filed 07/08/20                Page 1 of 1




           77T"

51

                                                        rSr
                                                                                    mm                            W&E1
                          '-iH                                                  mmi                                                     y-Sy:.        * .




                    •:'                                                         -r
                                                                                                            yj*h              m
                                                                                                                                  ' mw
                                                                                                                                                                fi
                                                   yy
                                          , M >y
                                                                                                     \jI              :       .M
                                                                                '



                   £                                               1
                         >76*.
                                                                                     r              ETfc

® ^                              /                                                                  *        jj
                         y



                                                                           W             1 -•-: 1                     K*Jf
                                                       i: .w<?                  '®\
 yiP^
  z#^                                                                                                       fEs*
Zmw' ' i
                                      y
                                                   j
                                                                                                                                                 <y i 1
                                                                       I
                                                                                            41
                          </w                                                             -

                                                                                                                              ;:'m                          m



 j«
                                     y '.                                                               y         ^       -


                                          > J' "
                                                                                                                                                            >;:
                                      49                                                 1                                                              4$B
%y\,
 y             >


 XT
                                                                 V$1
                                                                                                                                                  5             '
 .«                                                                        K*
                                                                                                        »
                                                   3

           *
                                          >u                                                                                                          r
                                                                                                                      >            mm


                                                                                                                                    /H-M
                                                                                                                                        t ' ,'   -'




                                                                                                                      i

                                                                                                                      /       f            M

                                     'm^k                                                                    SJKi
                                                                                                                    WSm
$M                           mwsZfa                                                                         ; i 4'^m
                                                                                                                % .•&>
                   ,,-




                                                                  EXHIBIT 12
                                                                  zi xiaiHxa
